     Case: 1:21-cv-02238 Document #: 8 Filed: 05/10/21 Page 1 of 1 PageID #:50

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Shenzhen Haohuasuan Technology Co. Ltd.
                                                 Plaintiff,
v.                                                              Case No.: 1:21−cv−02238
                                                                Honorable Gary Feinerman
legiral.com
                                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, May 10, 2021:


       MINUTE entry before the Honorable Gary Feinerman:Initial status hearing set for
7/7/2021 at 9:00 a.m. Initial Status Report shall be filed by 7/3/2021. Please see Judge
Feinerman's web page (http://www.ilnd.uscourts.gov) for details on the Initial Status
Hearing and Initial Status Report. Attorneys/Parties should appear for the 7/7/2021
hearing by calling the Toll−Free Number: (877) 336−1828, Access Code: 4082461.
Members of the public and media will be able to call in to listen to this hearing (use toll
free number). Please, please be sure to keep your phone on mute when you are not
speaking. Persons granted remote access to proceedings are reminded of the general
prohibition against photographing, recording, and rebroadcasting of court proceedings.
Violation of these prohibitions may result in sanctions, including removal of court issued
media credentials, restricted entry to future hearings, denial of entry to future hearings, or
any other sanctions deemed necessary by the Court. Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
